DECISION
On April 14, 2016, the Defendant’s suspended sentence was revoked for violating the conditions of his probation and he was sentenced to the Montana State Prison for a period of ten (10) years, for the offense of Count I: Criminal Endangerment, a Felony, in violation of §45-5-207(1), MCA.
The Court ordered that the Defendant not be eligible for parole unless and until he successful completes chemical dependency treatment. The Court recommended that for conditions of parole Defendant comply with all requirements imposed by the Court’s Judgment of September 24, 2015. The Court granted credit for two hundred twenty-nine (229) days served in custody pending final disposition in this matter.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from Crossroads Correctional Center and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from *77a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.